Cuyahoga County, No. 66400. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. On March 28,1994, this court granted appellant’s request for an extension of time to file merit brief. The merit brief was due on May 18, 1994. It appears from the records of this court that appellant has not filed a merit brief in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective June 15, 1994.
IT IS FURTHER ORDERED that the appellee recover from the appellant its costs herein expended; and that a mandate be sent to the Court of Appeals for Cuyahoga County to carry this judgment into execution; and that a copy of this entry be certified to the Clerk of the Court of Appeals for Cuyahoga County for entry.